UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 September 27, 2013 Date of Report (Date of earliest event reported) JOHN WILEY & SONS, INC. (Exact name of registrant as specified in its charter) New York (State or jurisdiction of incorporation) 0-11507 13-5593032 Commission File Number IRS Employer Identification Number 111 River Street, Hoboken NJ Address of principal executive offices Zip Code Registrant’s telephone number, including area code: (201) 748-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) ITEM 8.01:OTHER EVENTS On September 27, 2013, the Company hosted its 2013 Investor Conference.A copy of the slideshow presentation furnished at the meeting is attached hereto as Exhibit 99.1. Exhibit No. Description 99.1Investor conference slideshow presentation (furnished and not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended,and notdeemed incorporated by reference in any filing under the Securities Exchange Act of 1934, as amended). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized JOHN WILEY & SONS, INC. Registrant By /s/ Stephen M. Smith Stephen M. Smith President and Chief Executive Officer By /s/ John A. Kritzmacher John A. Kritzmacher Executive Vice President and Chief Financial Officer Dated: September 30, 2013
